17. Multilingualism: an asset for Europe and a shared commitment (
- Before the vote
Mr President, my report is in line with all the previous documents on multilingualism, whether they came from this House, the Council or the Commission.
The alternative tabled is an attempt to bring into the European Parliament certain nationalist disputes that are ongoing in Spain. Just yesterday the Spanish newspaper El País reported that the Spanish Supreme Court decided three months ago that a box should be included on pre-enrolment forms asking parents in which language they want their children to receive their education, and also that the Catalan authorities are not complying with this decision.
The signatories of the alternative do not want this right to be recognised for parents in countries with more than one official or regional language.
They do not want to recognise the vital need for education in the mother tongue, not only for educational success in general but also in particular for the learning of other languages.
They do not want to ensure full mutual intelligibility between the languages spoken in a country in this situation, especially in relation to senior citizens and to the legal system, health, administration and employment.
They do not accept that, in these countries, one language should not be promoted at the expense of the rights of speakers of another language or other languages.
This contradicts everything that this Parliament and the other European institutions have upheld.
As a result, paragraphs 11, 12, 14 and 17 of my report are omitted from the alternative. Looking at these paragraphs, such negative positions clearly clash with our fundamental rights and freedoms and patently infringe the principle of subsidiarity.
My report does not attack or harm so-called minority languages. It respects these and recognises their value, but it also tries to lay down general and basic principles.
This House cannot be an instrument of extremist nationalism nor of regional or local hatred or aversion. It is our responsibility as MEPs that is at stake. I therefore urge you to vote against the alternative and in favour of the report that I have authored.
- Ladies and gentlemen, please may I have your attention for a moment. There is a request to speak and there may be others. Knowing their contents as I do, I take it for granted that the statements made just now by the rapporteur will not have the support of some Members, but, as you know, provision has only been made for the rapporteur to take the floor for two minutes; there is no provision for opening the debate.
I am therefore unable to give the floor and re-open the debate; I can only do this if there is a request to speak on a point of order in accordance with the Rules of Procedure. If we are talking about a point of order, then Mr Guardans Cambó has the floor. Do not think me rude if I take it away from him as soon as I realise that it is not a point of order on problems relating to the Rules of Procedure.
Mr President, this is indeed a point of order. I will not enter into a debate, but the rapporteur has just said something that does not correspond to what is going to be put to the vote. He said that the alternative motion deletes four paragraphs of his original resolution, and that is not true: there are just changes in their numbering. Of the four cases he quoted, only one is not in both resolutions. That is a statement of fact. The other three are in both resolutions.
(Heckling)
So this is a point of order concerning clarification. Members are voting on what he asked them to vote. There is just one case, which has nothing to do with the Spanish Supreme Court, that is different in both resolutions. As the rapporteur's statement was not correct, I think this constitutes a point of order.
Thank you, Mr Guardans Cambó. We shall now proceed to the vote. Amendment 1 is put to the vote. Voting will take place by roll call. The vote is open.
- (IT) Mr President, ladies and gentlemen, I just wanted to ask whether it was not considered ridiculous that a person's report can be stolen and an identical one presented in its place, when, under the old system, amendments were tabled. For this reason, I invite you to review our Rules of Procedure, as they are causing an incredible amount of confusion and officially allowing an injustice to be done.
- I shall take responsibility for raising this matter again in the Bureau, even though you know that some regulatory powers are taken away from the Bureau and exercised via coordination of the group chairmen, but whoever's job it is to decide, if it is ridiculous, it will remain ridiculous, it will certainly not change.